DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20, in the reply filed on October 6, 2022, is acknowledged. Claims 1-9 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0165454 Dong et al.
Regarding claim 10, Dong teaches a flexible display panel (paragraph 0002) comprising: a flexible substrate; and 
a support film layer disposed on a side of the flexible substrate (paragraphs 0099 and 0100), 
wherein the support film layer comprises a bending region 10 (paragraph 0053),  
wherein the bending region comprises at least one elliptical hollow structure 312 and a plurality of shuttle-shaped hollow structures 311, which are arranged periodically (figure 9);
wherein the elliptical hollow structure and the shuttle-shaped hollow structures have a same width direction, the elliptical hollow structure and the shuttle-shaped hollow structures have a same length direction (figure 9), and the width direction is a bending direction of the support film layer (paragraph 0054);
wherein each of the shuttle-shaped hollow structures comprises a first semi- elliptical hollow structure, a rectangular hollow structure, and a second semi- elliptical hollow structure, which are sequentially connected to each other along the length direction (figure 9);
wherein in the length direction, the elliptical hollow structure is disposed between two adjacent first semi-elliptical hollow structures and/or second semi- elliptical hollow structures (figure 9); and

    PNG
    media_image1.png
    245
    783
    media_image1.png
    Greyscale
wherein in the width direction, the elliptical hollow structure is disposed between two adjacent rectangular hollow structures (see annotated figure 9 to the right).
Regarding claim 14, Dong teaches that the first semi-elliptical hollow structure is same as half of the elliptical hollow structure in the length direction, and the second semi-elliptical hollow structure is same as another half of the elliptical hollow structure in the length direction (figure 9).  
Regarding claim 15, Dong teaches that a width of the rectangular hollow structure is twice that of a semi-minor axis of the elliptical hollow structure (figure 9, where all elements in one row are the same width).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0165454 Dong et al.
Dong does not explicitly teach dimensions of the product. However, Dong does teach that the thickness of the support is 0.05 – 0.5 mm (paragraph 0056). Dong also teaches that the dimensions should fall within certain ratios (paragraph 0092). Based on these teachings, several dimensions may be extrapolated that read on the following claims. 
D2 (distance between two adjacent through holes in adjacent rows) = 0.025 – 2 mm
D1 (distance between two adjacent through holes in one row) = 0.0125 – 8 mm
W (through hole width) = 0.0125 – 10 mm
L (through hole length) = 0.125 – 1600 mm 
Regarding claim 16, Dong teaches that in the length direction, a distance between adjacent two of the elliptical hollow structures and the first semi-elliptical hollow structure or the second semi-elliptical hollow structure ranges from 12.5 – 8000 microns.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 12.5-8000 microns reads on the claimed range of 100-240 microns. 
Regarding claim 17, Dong teaches that in the width direction, a distance between two adjacent rectangular hollow structures ranges from 25-2000 microns. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 25-2000 microns reads on the claimed range of 60-140 microns.   
Regarding claim 18, Dong teaches that semi-minor axes (half of the width of a through-hole) of the elliptical hollow structure, the first semi-elliptical hollow structure, and the second semi-elliptical hollow structure range from 0.00625 – 5 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.00625-5 mm reads on the claimed range of 0.08 mm to 0.12 mm.  
Regarding claim 19, Dong teaches that semi-major axes of the elliptical hollow structure, the first semi-elliptical hollow structure, and the second semi-elliptical hollow structure range from 0.0625 – 800 mm, where the elliptical hollow structure would be the smallest through holes in the product as shown in figure 9, and the semi-major axis is half of the length. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.0625-800 mm reads on the claimed range of 0.1 mm to 0.25 mm.  
Regarding claim 20, Dong teaches that a length of the rectangular hollow structure ranges from less than 0.125 – 1600 mm, where the length of the rectangular hollow structure would be the length of the through hole minus twice the length of the semi-major axis of the elliptical structures. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 0.125-1600 mm reads on the claimed range of 2.7 mm to 5.2 mm.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0165454 Dong et al as applied to claim 10 above, and further in view of WO 2019/018253 Cosgrove et al (cited by US 2021/0086469).
Regarding claim 11, Dong teaches the flexible display panel but does not teach the other components of the assembly. Dong does, however, disclose that other components are present (paragraph 0100). Therefore, one reading Dong as a whole would appreciate that Dong is not particularly concerned with the rest of the assembly, only the support structure. 
Cosgrove teaches a flexible display panel (paragraph 0003) including a protective film layer 104; 
wherein the protective film layer is disposed on a side of the support film layer (106 on the top) away from the flexible substrate 102, and the protective film layer at least covers the bending region of the support film layer (figure 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the protective film layer of Cosgrove in the product of Dong because this layer serves to contain the film and keep out dust or debris that may interfere with use of the product.   
Regarding claim 12, Cosgrove further teaches that the protective film layer is a linear elastic material (paragraph 0061).  
Regarding claim 13, Cosgrove teaches a buffer layer 202; wherein the buffer layer is disposed between the flexible substrate and the support film layer (figure 2A), and the buffer layer comprises a superelastic material (paragraph 0064 teaching that the material is similar to that described with respect to figure 1, and paragraph 0061 teaching a superelastic material).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the buffer layer of Cosgrove in the product of Dong because this layer serves to provide a resilient protection for the support that contains the film and keep out dust or debris that may interfere with use of the product.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781